Citation Nr: 0702732	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for epilepsy, 
currently evaluated as  20 percent disabling.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel









INTRODUCTION

The veteran served on active duty from August 1997 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increase for the 
veteran's service-connected epilepsy, from 10 to 20 percent 
disabling.  He argues an even higher rating is warranted.

The Board notes that the veteran filed a claim for an 
increased disability rating for his service-connected lumbar 
myositis, with a history of lumbar laminectomy at L5-S1, in 
December 2004.  As it appears the RO has taken no action on 
this claim, it is REFERRED back to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that the veteran's claim must be 
remanded for additional development.  

The veteran failed to appear for his VA examination, 
scheduled in October 2003.  However, there is no evidence in 
the file showing that the veteran was actually informed of 
this examination.  Considering that failure to report for an 
examination scheduled in connection with a claim for an 
increase may result in denial of the claim, it is important 
that all due process concerns be satisfied.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
San Juan for treatment since January 
2005.

2.  The veteran must be provided with 
appropriate notice of VA's duties to 
notify and assist him, compliant with 
current case law.

3.  The veteran must then be scheduled 
for a VA seizures examination.  The 
examiner should review the veteran's 
claims folder in its entirety in 
conjunction with the examination and 
provide sufficient detail as to the 
current severity of the veteran's 
epilepsy.

4.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran has been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


